Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	The Examiner would like to note that the method steps of claim 20 do not have to be given weight because there is no functional relationship between the medium and the video processing apparatus or computer (see MPEP 2111.05(III) titled MACHINE-READABLE MEDIA). The non-transitory computer-readable medium merely serves as a support for the data (i.e. the bitstream) which is not used by the computer for any other purpose. The Examiner recommends adding instructions stored on the non-transitory computer-readable medium which cause a processor to generate a bitstream similar to claim 19, except with an additional storing step. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,095,882. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the current application is anticipated by claim 4 of U.S. Patent No. 11,095,882.
 
Current Application
U.S. patent no. 11,095,882
Claim 1
Claim 1
1. A method of coding video data, comprising: performing a conversion between a current video unit of a video and a bitstream of the video, wherein the current video unit is a luma video unit; and applying a filtering process for the current video unit based on a first indication during the conversion, wherein the filtering process is a deblocking filter process; wherein one of the first indication and a second indication is used to indicate a usage of a pulse code modulation (PCM) for the current video unit, and the other of the first and the second indications is used to indicate mode information of a multiple reference line based intra prediction (MRLIP) for the current video unit, and wherein whether the second indication is present in the bitstream is related to the first indication, wherein, in response to a dual tree partition or a single tree partition being applied, the first indication is a luma indication and is used to indicate the usage of the PCM for the current video unit, and the second indication is used to indicate the mode information of the MRLIP for the current video unit, wherein, in response to the first indication indicating that the PCM is applied to the current video unit, the second indication is not present in the bitstream, and wherein a chroma PCM indication is further used to indicate whether to apply the PCM on at least one chroma component, and no chroma MRLIP indication is used for the at least one chroma component.
1. A method of coding video data, comprising: performing, a conversion between a current video unit of a video and a bitstream of the video, wherein the current video unit is a luma video unit; wherein one of a first and a second indications is used to indicate a usage of a pulse code modulation (PCM) for the current video unit, and the other of the first and the second indications is used to indicate mode information of a multiple reference line based intra prediction (MRLIP) for the current video unit, and wherein whether the second indication is present in the bitstream is related to the first indication, wherein, in response to a dual tree partition or a single tree partition being applied, the first indication is a luma indication and is used to indicate the usage of the PCM for the current video unit, and the second indication is used to indicate the mode information of the MRLIP for the current video unit, wherein, in response to the first indication indicating that the PCM is applied to the current video unit, the second indication is not present in the bitstream, and wherein a chroma PCM indication is further used to indicate whether to apply the PCM on at least one chroma component, and no chroma MRLIP indication is used for the at least one chroma component regardless of a value of the chroma PCM indication.

Claim 3

3. The method of claim 1, further comprising: applying a filtering process for the current video unit based on the first indication during the conversion.

Claim 4

4. The method of claim 3, wherein the filtering process is a deblocking filter process.


Claims 10, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,095,882 in view of Seregin et al. (U.S. 2014/0294078), hereinafter Seregin. 

Claims 10, 19 and 20 are also rejected under the same premise as claim 1 above. Claims 10, 19 and 20 also include an apparatus, a non-transitory computer readable medium storing instructions for a processor and a non-transitory computer readable medium storing a bitstream generated by a method performed by a video processing apparatus.
However, Seregin further teaches an apparatus, a non-transitory computer readable medium storing instructions for a processor ([0041]) and a non-transitory computer readable medium storing a bitstream generated by a method performed by a video processing apparatus ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 4 of the abovementioned patent with the missing limitations as taught by Seregin to transmit, receive, encode, decode, and/or store digital video information more efficiently (Seregin [0003]).

Dependent claims 2-9 and 11-18 are also rejected as a result of being dependent on claims 1 and 10.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seregin.

Regarding claim 20, Seregin discloses a non-transitory computer-readable recording medium storing a bitstream (Seregin [0042]) which is generated by a method performed by a video processing apparatus, wherein the method comprises: generating a bitstream of a video from a current video unit of the video, wherein the current video unit is a luma video unit; and applying a filtering process for the current video unit based on a first indication during the conversion, wherein the filtering process is a deblocking filter process; wherein one of the first indication and a second indication is used to indicate a usage of a pulse code modulation (PCM) for a current video unit, and the other of the first and the second indications is used to indicate mode information of a multiple reference line based intra prediction (MRLIP) for the current video unit, and wherein whether the second indication is present in the bitstream is related to the first indication, wherein, in response to a dual tree partition or a single tree partition being applied, the first indication is a luma indication and is used to indicate the usage of the PCM for the current video unit, and the second indication is used to indicate the mode information of the MRLIP for the current video unit, wherein, in response to the first indication indicating that the PCM is applied to the current video unit, the second indication is not present in the bitstream, and wherein a chroma PCM indication is further used to indicate whether to apply the PCM on at least one chroma component, and no chroma MRLIP indication is used for the at least one chroma component (see Remarks above).

Allowable Subject Matter
All claims would be allowable if the issue in the above Remarks is resolved and a terminal disclaimer is filed. See also prosecution history for U.S. parent application no. 17/071,590 with U.S. patent no. 11,095,882.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482